Name: Commission Regulation (EEC) No 29/83 of 28 December 1982 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 1 . 83 Official Journal of the European Communities No L 7/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 29/83 of 28 December 1982 on the delivery of various consignments of butteroil as food aid skimmed-milk powder and butteroil as food aid ( s), as last amended by Regulation (EEC) No 3474/80 (6); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas Articles 2 (2) of Regulations (EEC) No 1401/81 and (EEC) No 1039/82 specify that, provided the normal development of prices on the market is not disturbed, the supply of butter and butteroil as food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situation on the market does not allow supply from public stocks ; whereas, since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market, purchases should be made on the open market to secure the necessary supplies; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1401/81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme (3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1039/82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme (4), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. I 1) OJ No L 148, 28 . 6 . 1968 , p. 13 , ( 2) OJ No L 140, 20. 5 . 1982, p. 1 . (3 ) OJ No L 141 , 27. 5 . 1981 , p. 1 . (4 ) OJ No L 120, 1 . 5 . 1982, p. 1 . ( s) OJ No L 43 , 15 . 2. 1977, p. 1 . (6) OJ No L 363 , 31 . 12 . 1980, p. 50. No L 7/2 Official Journal of the European Communities 8 . 1 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1982. For the Commission Poul DALSAGER Member of the Commission 8 . 1 . 83 Official Journal of the European Communities No L 7/3 ANNEX P ) Consignment A 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b) affectation (EEC) No 1040 / 82 2 . Beneficiary f Grenada 3 . Country of destination J 4 . Total quantity of the con ­ signment 15 tonnes 5 . Intervention agency responsible for delivery British 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Grenada / For free distribution' 9 . Delivery period Loading in February 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( s ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 7/4 Official Journal of the European Communities 8 . 1 . 83 Consignment B 1 . Application of Council Regu ­ lations : - ¢ ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1040 / 82 2 . Beneficiary International Committee of the Red Cross 3 . Country of destination Uruguay 4 . Total quantity of the con ­ signment 25 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) In 2*270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscription : 'URU-12 / Butteroil / DonaciÃ n dela Comunidad econÃ mica europea / AcciÃ n del Comite internacional de la Cruz-Roja / Destinado a la distribuci6n gratuita / Montevideo' 9 . Delivery period Loading as soon as possible and at the latest 31 January 1983 10 . Stage and place of delivery Port of unloading Montevideo (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Cruz-Roja uruguaya, avenida 8 de Octubre , 2990 Montevideo , Uruguay 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  8 . 1 . 83 Official Journal of the European Communities No L 7/5 Consignment C 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1040 / 82 2. Beneficiary International Committee of the Red Cross 3 . Country of destination Ethiopia 4 . Total quantity of the con ­ signment 20 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 2 ¢ 270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscription : 'ETH-37 / Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution in Ethiopia' 9 . Delivery period Loading as soon as possible and at the latest 31 January 1983 10 . Stage and place of delivery Port of unloading Assab (deposited on the quay or on lighters ) 1 1 . Representative of the beneficiary responsible for reception (4 ) ICRC Delegation , PO Box 5701 , Addis Ababa , Ethiopia ( 6 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 7/6 Official Journal of the European Communities 8 . 1 . 83 Consignment D 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) (b) affectation (EEC) No 1402 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Uganda 4 . Total quantity of the con ­ signment 400 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7. Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Uganda 2443 / Butteroil / Mombasa in transit to Tororo / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 January 1983 8 . 1 . 83 Official Journal of the European Communities No L 7/7 Notes: i 1) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. ( 2) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3 ) Other than those set out in the Annex II to Regulation (EEC) No 303/77. (4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination, (see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77. (5) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of die vessel at the port of shipment designated for delivery. (6) The successful tenderer should send a copy of the dispatch documents to: EEC Commission Delegate, PO Box 5570, Addis Ababa, Ethiopia (telex DELEGEUR 21135).